DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to /37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/17/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-18 has been withdrawn. 


Allowable Subject Matter
Claims 1-18 are allowed.
 	With regards to amended claim 1 the cited references, considered alone nor in combination, fail to disclose or suggest, at least, the following elements: of amended claim 1. “comparing, by the controlling device, a current operational state of the at least one feature with an operational threshold of the at least one feature, wherein the current operational state of the at least one feature is indicative of a health state of the target device; when there is a variation in the health state of the target device, updating, by the controlling device, the one or more image inputs associated with the target device based on the variation, identifying by the controlling device, an updated at least one feature of the target device based on the updated one or more image inputs, and determining by the controlling device, a correspondence between the updated at least one feature and the action to be performed using a trained neural network; and12 Application No.: 16/370,940 Attorney Docket No.: 11612.0988-00000performing, by the controlling device, the action on the at least one feature or the updated at least one feature based on the determined correspondence, when the current operational state is within limits of the operational threshold.”
Liao discloses, in paragraph [0091], the claim element of "comparing, by the controlling device, a current operational state of the feature with an operational threshold of the feature," as recited in claim 1. Office Action, p. 3. However applicant has further amended claim 1 to recite that "comparing, by the controlling device, a current operational state of the at least one feature with an operational threshold of the at least one feature, wherein the current operational state of the at least one feature is indicative of a health state of the target device; when there is a variation in the health state of the target device, updating, by the controlling device, the one or more image inputs associated with the target device based on the variation, identifying by the controlling device, an updated at least one feature of the target device based on the updated one or more image inputs, and determining by the controlling device, a correspondence between the updated at least one feature and the action to be performed using a trained neural network." Liao does not disclose or suggest this subject matter of amended claim 1. Liao teaches, the step S12 comprises: a step S111, performing recognition pre-processing, using corresponding processing modules, to the plurality of the input information of the input modules, respectively, to generate a plurality of the structured13 Application No.: 16/370,940Attorney Docket No.: 11612.0988-00000data, wherein the processing modules include a scene image recognition module, a gesture recognition module, a voice recognition module, a touch recognition module, and a sensing recognition module; and a step S112, performing fusion processing and arbitration analysis of the plurality of structured data so as to generate an operation command. Liao, [0091] . Thus, Liao merely discloses a method of performing arbitration analysis of the plurality of structured data in order to generate an operation command. Further, claim 4 of Liao recites that the step of performing arbitrational analysis comprises a step of generating an operation command based on an element information of the corresponding operation element, if a combination of element information of the operation elements corresponding to the determined different element types complies with executing business logics. Liao does not indicate health state of a feature (e.g. machinery or component machinery), as required by amended claim 1. Further, Liao does not disclose or suggest the additional limitations of claim 1 that "when there is a variation in the health state of the target device, updating, by the controlling device, the one or more image inputs associated with the target device based on the variation, identifying by the controlling device, an updated at least one feature of the target device based on the updated one or more image inputs, and determining by the controlling device, a correspondence between the updated at least one feature and the action to be performed using a trained neural network," as required by amended claim 1.14 
TApplication No.: 16/370,940Attorney Docket No.: 11612.0988-00000The features of amended claim 1 at least provide for monitoring health of the devices and causing the device to execute an action, upon taking into consideration the health of the devices. As a result, incorrect machinery operation is avoided. See, e.g., paragraph [0056] of the originally filed specification. Therefore Liao does not disclose or suggest "comparing, by the controlling device, a current operational state of the at least one feature with an operational threshold of the at least one feature, wherein the current operational state of the at least one feature is indicative of a health state of the target device; when there is a variation in the health state of the target device, updating, by the controlling device, the one or more image inputs associated with the target device based on the variation, identifying by the controlling device, an updated at least one feature of the target device based on the updated one or more image inputs, and determining by the controlling device, a correspondence between the updated at least one feature and the action to be performed using a trained neural network," as recited in amended claim 1. 
Further, Sak, Kandur, and Huang do not remedy the above-mentioned deficiencies of Liao. Accordingly claim 1 is allowable over the cited references. A new search was made and no art was found which teaches the claimed amendments. Claims 7 and 13, although of different scope from claim 1 and each other, recite similar features. Therefore, claims 7 and 13 are allowable over the cited references for the same reasons as claim 1. 15 Application No.: 16/370,940Attorney Docket No.: 11612.0988-00000Dependent claims 2-6, 8-12, and 14-18 depend from one of claims 1, 7, and 13, directly or indirectly, and are allowable over the cited references at least by virtue of their dependence as well as further limitations recited therein. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656